1
     David Y. Choi (State Bar No. 263917)
2    dchoi@goldbergsegalla.com
     Oliver E. Twaddell
3
     otwaddell@goldbergsegalla.com
4    GOLDBERG SEGALLA, LLP
     777 S. Figueroa Street, Suite 1900
5
     Los Angeles, California 90017
6    Telephone: (213) 415-7200
     Facsimile: (213) 415-7299
7
     David H. Rho (State Bar No. 270598)
8    drho@crgroupllp.com
     1234 Wilshire Blvd. Ste. 411
9    Los Angeles, California 90017
     Telephone: (213) 626-9610
10   Facsimile: (213) 403-5675
11   Attorney for Plaintiff HYUN JU SHIN
12

13                       UNITED STATES DISTRICT COURT
14                      EASTERN DISTRICT OF CALIFORNIA
15

16   HYUN JU SHIN, an individual;            Case No. 1:17-cv-01371-AWI-SKO
17
                   Plaintiff,
18                                           STIPULATION AND ORDER FOR:
19
     vs.                                     (1) ENTRY OF JUDGMENT
                                             AGAINST JUDGMENT DEBTORS;
20   ROBERT YOUNG YOON, an                   AND
21
     individual; KYOUNG MEE YOON, an         (2) FINDINGS OF FACT AND
     individual; KYOUNG SUP YOON, an         CONDITIONAL RELEASES FROM
22   individual; Y & Y PROPERTY              LIABILITY BY ALL PARTIES
23   MANAGEMENT, INC., a California
     corporation; THE VICTUS GROUP,
24   INC., a California Corporation;
25   BLACKSTONE SEATTLE, LLC, a
     Washington limited liability company,
26   LLC; and DOES 1 through 20 inclusive.
27
                                             1
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
                       Defendants.
2

3
     --------------------------------------------------

4    AND RELATED COUNTER-CLAIMS.
5

6
            On August 28, 2019, the parties filed the following Stipulation:
7

8
            Plaintiff Hyun Ju Shin (“HJS”) (“Plaintiff” or “Judgment Creditor”)
9
     commenced this action by filing the Complaint in the above referenced action (the
10
     “Lawsuit”). Defendants Bob Young Yoon (“Bob”), Y&Y Property Management, Inc.
11
     (“YYPM”), Kyoung Mee Yoon (“KMY”), Kyoung Sup Yoon (“KSY”), The Victus
12
     Group, Inc. (“Victus”), and Blackstone Seattle, LLC (“Blackstone”) (collectively, the
13
     “Defendants”), were duly served with the Summons and the Complaint for the
14
     Lawsuit.
15
            For ease of reference, as used herein, the term “Judgment Debtor” and
16
     “Judgment Debtors” shall mean and refer to Bob and YYPM.
17
                                               SECTION 1:
18
                           STIPULATED JUDGMENT AND ORDER
19
          BETWEEN JUDGMENT CREDITOR AND JUDGMENT DEBTORS
20
            The Judgment Creditor and Judgment Debtors have agreed to entry of this
21
     Stipulated Judgment and Order Between Judgment Creditor and Judgment Debtors as
22
     it relates to the allegations contained in the operative pleadings (the “Judgment”). For
23
     avoidance of doubt, KMY, KSY, Victus and Blackstone are not judgment debtors
24
     under the Judgment and are not parties subject to the herein Judgment.
25
            NOW, THEREFORE, on the joint motion of the Judgment Creditor and
26
     Judgment Debtors, it is hereby ORDERED, ADJUDGED AND DECREED as
27
                                                          2
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    follows:
2          1.     Payments. The Judgment Debtors shall be liable, joint and severally, for
3    monetary damages to the Judgment Creditor equal to Two Hundred Thousand Dollars
4    ($200,000), payable in installments as set forth in this Section.
5          1.1    First Payment. The Judgment Debtors shall make the first payment of
6    Fifty Thousand Dollars ($50,000) within 60 days of entry of the Judgment. If payment
7    is not timely received in full, interest shall accrue on all outstanding amounts at a rate
8    of ten percent (10%) per annum subject to Section 1.4 below.
9          1.2    Second Payment. The Judgment Debtors shall make the second payment
10   of Fifty Thousand Dollars ($50,000) within 180 days of entry of the Judgment. If
11   payment is not timely received in full, interest shall accrue on all outstanding amounts
12   at a rate of ten percent (10%) per annum subject to Section 1.4 below.
13         1.3    Third Payment. The Judgment Debtors shall make the third payment of
14   Fifty Thousand Dollars ($50,000) within 270 days of entry of the Judgment. If
15   payment is not timely received in full, interest shall accrue on all outstanding amounts
16   at a rate of ten percent (10%) per annum subject to Section 1.4 below.
17         1.4    Fourth Payment. The Judgment Debtors shall make the fourth payment
18   of Fifty Thousand Dollars ($50,000) plus any outstanding amount owed, including
19   accrued interest, by October 30, 2020. If the Judgment Creditor has not received full
20   payment for all amounts owed under the Judgment by October 30, 2020, the Judgment
21   Debtors shall be liable to pay to the Judgment Creditor, joint and severally, for an
22   additional Fifteen Thousand Dollars ($15,000) per month for every month that full
23   payment has not been received (regardless of the amount of the outstanding balance),
24   provided that, as of October 30, 2020, no further interest shall accrue by virtue of the
25   terms set forth in Sections 1.1 – 1.3.
26         For avoidance of doubt, the foregoing $15,000 payment per month is comprised
27
                                                  3
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    of some (but not all) of the additional damages that the Judgment Creditor claims she
2    suffered (above and beyond $200,000) that the Judgment Creditor agreed to forego,
3    provided that, the Judgment Debtors made full payment to the Judgment Creditor
4    under the Judgment by October 30, 2020.
5           1.5    Sale of Property. The Judgment Debtors represent that they will fund a
6    significant portion of the payments set forth in Paragraphs 1.1 - 1.4 from the sale of
7    the Best Western Inn located at 3110 N. Blackstone Avenue, Fresno, California 93703
8    (the “BW Property”).
9           The Judgment Debtors agree that, in connection with the sale of the BW
10   Property, an irrevocable escrow instruction agreed upon by all parties (the “Escrow
11   Instructions”) shall include the list of conditions and expenses that may be deducted
12   from the gross sale proceeds from the sale of the BW Property, as set forth in the
13   attached Exhibit “A”. The balance of net sale proceeds shall then be disbursed
14   directly from escrow to the Judgment Creditor to the extent the Judgment has not been
15   satisfied in full.
16          The Judgment Creditor agrees to act in good faith and cooperate with the
17   Defendants to effectuate sale of BW Property so that the Judgement Debtors can make
18   timely payments.
19          1.6    Delivery of Payments. All payments made to the Judgment Creditor
20   pursuant to the Judgment shall be made payable to “Goldberg Segalla, LLP” in readily
21   available funds. If payments are not made electronically, funds must be delivered to
22   counsel for the Judgment Creditor, David Choi, Esq., at:
23
                   Goldberg Segalla, LLP.
24                 Attn: David Y. Choi, Esq.
25
                   665 Main Street
                   Buffalo, New York 14203
26

27
                                                4
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1                  1.1.   No Priority of Payments Between BW Judgment and Judgment.
2    Bob and YYPM are also judgment debtors (collectively, the “BW Judgment
3    Debtors”) of another stipulated judgment (the “BW Judgment”) entered in a separate
4    civil lawsuit captioned Su Jung Shin v. Robert Young Yoon et al., Case No. 1:18-cv-
5    00381-AWI-SKO, filed in the United States District Court, Eastern District of
6    California.
7          For avoidance of doubt, the Judgment Debtors may elect to pay off all sums
8    owed under the Judgment prior to the Judgment Debtors paying off all sums owed
9    under the BW Judgment, provided that, the BW Judgment Debtors shall be
10   responsible for timely payments of all amounts owed under the BW Judgment and the
11   Judgment Debtors shall be responsible for timely payments of all amounts owed under
12   the Judgment.
13         2.      Failure to Make Full Payment by October 30, 2020.
14                 2.1.   General. It is the position of the Judgment Creditor that defendants
15   caused the Judgment Creditor damages substantially greater than the amounts that the
16   Judgment Debtors are obligated to pay under the Judgment. That being said, the
17   Judgment Creditor is willing to accept the lower sum set forth in the Judgment in
18   consideration for the full and timely compliance of all obligations of the Judgment
19   Debtors set forth in the Judgment.
20                 2.2.   Modification of the Judgment. If the Judgment Debtors fail to
21   fully satisfy the Judgment by October 30, 2020, in addition to all other rights and
22   remedies that the Judgment Creditor may have (all of which are hereby expressly
23   reserved), the Judgment Creditor, in her sole discretion, shall have the right to move
24   the court to modify the Judgment to determine: (i) whether the Judgment Debtors are
25   liable to the Judgment Creditor for fraud; and/or (ii) increase the monetary obligations
26   of the Judgment Debtors to include an award of punitive damages if the court
27
                                                  5
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    determines that punitive damages are warranted pursuant to California Civil Code
2    Section 3294 (regardless of whether the Judgment Debtors are determined liable to
3    the Judgment Creditor for fraud).
4                 2.3.   Cooperation to Allow the Court to Evaluate Whether to Modify
5    the Judgment. To give full effect to this Paragraph 2 (and all subsections), as it relates
6    to the modification of the Judgment, the Judgment Creditor and Judgment Debtors
7    unconditionally agree to the following: (i) the court will retain jurisdiction to enforce
8    and modify the Judgment; (ii) the failure of the Judgment Debtors to satisfy the
9    Judgment will constitute a “significant change” that was not foreseeable; and (iii) the
10   failure of the Judgment Debtors to satisfy the Judgment constitutes a “hardship” upon
11   the Judgment Creditor.
12         In addition, as it relates to the modification of the Judgment, the Judgment
13   Debtors agree to waive all defenses relating to: (i) the lack of jurisdiction of the court
14   to modify the Judgment; (ii) the lack of a significant change in circumstances
15   warranting a modification; (iii) the lack of hardship on the part of the Judgment
16   Creditor warranting a modification; (iv) the foreseeability of the failure of the
17   Judgment Debtors to satisfy the Judgment; (v) the doctrines of res judicata and
18   collateral estoppel; and (vi) the passage of time (e.g., statute of limitations and laches)
19   to the extent that such defenses rely upon the time accrued between the date of entry
20   of the Judgment to the date that the Judgment is satisfied in full.
21         3.     Bankruptcy or Insolvency Proceeding. Each of the Judgment Debtors
22   individually acknowledges and the Judgment Debtors collectively acknowledge that
23   each payment and all of the payments made pursuant to the terms of Paragraphs 1.1
24   – 1.4 and the sale of the Property pursuant to the terms of Paragraph 1.5, and any and
25   all other payments made by the Judgment Debtors pursuant to this Agreement are a
26   contemporaneous exchange for new value given to the Judgment Creditor and/or are
27
                                                  6
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    in fact a contemporaneous exchange as those terms are understood under the United
2    States Bankruptcy Code. In addition, the Judgment Debtors acknowledge that each
3    payment and all of the payments made pursuant to the terms of Paragraphs 1.1 – 1.4
4    and the sale of the Property pursuant to the terms of Paragraph 1.5, and any and all
5    other payments made by the Judgment Debtors to the Judgment Creditor pursuant to
6    this Agreement, were negotiated at arm’s length, were made in good faith, and
7    were/are supported by value and/or reasonable equivalent value received from the
8    Judgment Creditor in exchange for such payments.
9                 3.1.   Moreover, the Judgment Debtors either individually and/or
10   collectively shall not file a petition under any chapter of the United States Bankruptcy
11   Code within 91 days of the receipt of any payment by the Judgment Creditor made by
12   the Judgment Debtors pursuant to this Agreement. In addition, the Judgment Debtors
13   individually and/or collectively shall not file any receivership, dissolution,
14   assignment for the benefit of creditors, or similar voluntary insolvency proceeding
15   within 91 days of the receipt of any payment by the Judgment Creditor made by the
16   Judgment Debtors pursuant to this Agreement, including but not limited to the Fourth
17   Payment. If the Judgment Debtors, either individually or collectively, file a petition
18   for relief under any chapter(s) of the United States Bankruptcy Code before this
19   Agreement is fully performed, the Judgment Creditor shall be entitled to immediate
20   relief from and lifting of the automatic stay under Paragraph 362 of the United States
21   Bankruptcy Code without any opposition from the Judgment Debtors and/or any of
22   the Judgment Debtors that filed such petition (each a “Filing Debtor”). Moreover,
23   each Filing Debtor waives each and every defense, setoff, or counter-claim(s) that it
24   could otherwise assert in opposition to any motion by the Judgment Creditor for relief
25   from the automatic stay for any purpose. Similarly, the Judgment Debtors
26   acknowledge that each of them individually and/or collectively agree(s) that any
27
                                                 7
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    voluntary insolvency proceedings, whether for the appointment of a receiver, an
2    assignment for the benefit of creditors, a dissolution, or similar insolvency proceeding
3    was/is/has been filed in bad faith, and any motion filed by the Judgment Creditor to
4    dismiss such proceeding(s) should be immediately granted and that the Judgment
5    Debtors individually and/or collectively waive any and all defenses to any motion(s)
6    filed by the Judgment Creditor to dismiss such proceeding(s).
7          4.     Waiver of Rights to Appeal Judgment. The Judgment Debtors agree
8    to fully and unconditionally waive all of their rights to appeal the Judgment.
9          5.     Responsibility for Payment of Taxes. The Judgment Debtors shall be
10   solely responsible for payment of all taxes they owed to all applicable tax authorities
11   in the United States relating to the ownership and prior sale of the Holiday Inn
12   Property that is the subject of the Lawsuit. . The Judgment Creditor shall be solely
13   responsible for payment of all taxes she owes to all applicable tax authorities relating
14   to the payments received under Section 1.
15         6.     Withdrawal of Lis Pendens. The Judgment Creditor shall withdraw her
16   recorded lis pendens from the Best Western Inn located at 3110 N. Blackstone
17   Avenue, Fresno, California 93703, by August 20, 2019 or as soon thereafter as
18   reasonably possible, provided that, Plaintiff has received adequate contractual
19   assurances that the gross sale proceeds of the BW Property will be deposited into an
20   escrow account pursuant to the Paragraph 1.5.
21         7.     Attorney’s Fees. The Judgment Creditor and the Judgment Debtors shall
22   each bear their own respective attorneys’ fees and costs accrued in the Lawsuit. If any
23   party to the Judgment seeks to enforce or move to modify the Judgment, the prevailing
24   party shall be entitled to payment of its reasonable attorneys’ fees.
25         8.     Indemnity. The Judgment Debtors agree to indemnify, defend and hold
26   harmless the Judgment Creditor for, from and against any and all liability, demands,
27
                                                 8
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    damages, claims, causes of action, judgments, awards, expenses, and fees (including
2    reasonable fees of attorneys, experts and consultants) including, but not limited to,
3    claims for personal injury, emotional and psychological distress, pain and suffering,
4    property damage, loss of income, diminution in business value or goodwill, and death,
5    that arises from, pertains to, or relates to (whether in whole or in part) the Judgment
6    Debtor’s breach of the Judgment. The parties intend for this provision to not violate
7    any applicable laws (including Civil Code §§ 2782 et. seq.) and, to the fullest extent
8    permitted by law, this provision shall be interpreted in such a manner. For avoidance
9    of doubt, no indemnitor shall be required to indemnify or defend an indemnitee for
10   that indemnitee’s sole negligence or willful misconduct as adjudicated by a court of
11   competent jurisdiction.
12         The Judgment Creditor agrees to indemnify, defend and hold harmless the
13   Judgment Debtors, KSY, KYM, Victus and Blackstone for, from and against any and
14   all liability, demands, damages, claims, causes of action, judgments, awards,
15   expenses, and fees (including reasonable fees of attorneys, experts and
16   consultants) including, but not limited to, claims for personal injury, emotional and
17   psychological distress, pain and suffering, property damage, loss of income,
18   diminution in business value or goodwill, and death, that arises from, pertains to, or
19   relates to (whether in whole or in part) the Judgment Creditor’s breach of the
20   Judgment. The parties intend for this provision to not violate any applicable laws
21   (including Civil Code §§ 2782 et. seq.) and, to the fullest extent permitted by law, this
22   provision shall be interpreted in such a manner. For avoidance of doubt, no indemnitor
23   shall be required to indemnify or defend an indemnitee for that indemnitee’s sole
24   negligence or willful misconduct as adjudicated by a court of competent jurisdiction.
25         9.     Lis Pendens. The Judgment Creditor will not attach a lis pendens against real
26   property that Defendants own prior to October 30, 2020, provided that, Defendants
27
                                                 9
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    act in good faith to not transfer assets to third parties or otherwise circumvent the
2    Judgment.
3          10.    Stay. The court shall retain jurisdiction of this matter for the purpose of
4    enabling the parties to apply to the court at any time for such further orders and
5    directives as may be necessary or appropriate for the interpretation of modification of
6    the Judgment or for the enforcement of compliance therewith.
7                                        SECTION 2:
8                        STIPULATED FINDINGS OF FACT AND
9                    CONDITIONAL RELEASES BY ALL PARTIES
10         1.     Findings of Fact. HJS, Bob, YYPM, KMY, KSY, Victus and
11   Blackstone unconditionally agree to be bound by the following findings of fact and
12   will not contest, in any manner or forum, each of the following:
13                1.1    HJS owns 99% of all ownership interests in Cascade Lodge Investment, LLC
14   ("Cascade Lodge")
15                1.2     Cascade Lodge owns 49% of Cascade Hospitality, LLC
16   ("Cascade Hospitality")
17         2.     Mutual Release of Claims.
18                2.1.   Plaintiffs’ Release of Claims. Upon full payment of all sums owed
19   by the Judgment Debtors under the Judgment (and dismissal with prejudice of the
20   counter-complaint filed against the Judgment Creditor), the Judgment Creditor,
21   individually and in her capacity as a shareholder, owner, member, partner, officer,
22   and/or director of YYPM, Cascade Lodge, Cascade Hospitality, and any legal entity
23   agrees to finally and forever release, waive, and discharge each of the Judgment
24   Debtors, Cascade Lodge, Cascade Hospitality, KMY, KSY, Victus, and Blackstone
25   and their past and current representatives, agents, officers, directors, owners,
26   shareholders, partners, members and employees from any and all claims, actions,
27
                                                 10
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    lawsuits, causes of action, liens, debts, awards, judgments, liabilities, demands,
2    obligations, contracts or commitments, debts, accounts, covenants, disputes,
3    controversies, agreements, promises, acts, costs, fees and expenses (including without
4    limitation attorneys’ fees, experts’ fees and consultants’ fees), damages, and
5    executions, of whatever kind or nature, including (but not limited to) statutory, civil,
6    common law or administrative claims, contract or tort claims, whether express,
7    implied in law or fact, oral or written, whether known or unknown, suspected or
8    unsuspected, fixed or contingent, apparent or concealed, at law or in equity, in
9    connection with, that relates to, or arises from the Lawsuit or any investments or
10   financial transactions between the Judgment Creditor and the Judgment Debtors,
11   KMY, KSY, Victus, or Blackstone.
12                2.2.   Defendants’ Release of Claims. Upon full payment of all sums
13   owed by the Judgment Debtors under the Judgment and Judgment Creditor’s
14   dismissal with prejudice of all Defendants from the Lawsuit, the Judgment Debtors,
15   KMY, KSY, Victus, Blackstone, Cascade Lodge, and Cascade Hospitality
16   (individually and in their capacities as shareholders, owners, members, partners,
17   officers, employees, and/or directors of any legal entity) and anyone “standing in the
18   shoes” of any of the foregoing, whether a trustee, debtor-in-possession, examiner,
19   receiver, assignee for the benefit of creditors, custodian, responsible officer, corporate
20   monitor, administrator, executor, or other court-appointed fiduciary, agree(s) to
21   finally and forever release, waive, and discharge HJS (and her respective past and
22   current representatives, agents, officers, directors, owners, and employees) from any
23   and all claims, actions, lawsuits, causes of action, liens, debts, awards, judgments,
24   liabilities, demands, obligations, contracts or commitments, debts, accounts,
25   covenants, disputes, controversies, agreements, promises, acts, costs, fees and
26   expenses (including without limitation attorneys’ fees, experts’ fees and consultants’
27
                                                 11
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    fees), damages, and executions, of whatever kind or nature, including (but not limited
2    to) statutory, civil, common law or administrative claims, contract or tort claims,
3    whether express, implied in law or fact, oral or written, whether known or unknown,
4    suspected or unsuspected, fixed or contingent, apparent or concealed, at law or in
5    equity, in connection with, that relates to, or arises from the Lawsuit or any
6    investments or financial transactions between Judgment Creditor and the Judgment
7    Debtors, KMY, KSY, Victus, or Blackstone.
8                 2.3.   Civil Code Section 1542. EACH PARTY ACKNOWLEDGES
9    THAT IT HAS BEEN ADVISED BY THEIR RESPECTIVE LEGAL COUNSEL
10   AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
11   SECTION 1542, WHICH PROVIDES AS FOLLOWS:
12                “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
13                WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
14                EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
15                THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
16                HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
17                WITH THE DEBTOR.”
18         BEING AWARE OF SAID CODE PARAGRAPH, EACH RELEASING
19   PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS IT/HE/SHE
20   MAY HAVE THEREUNDER, AS WELL AS ANY AND ALL RIGHTS IT/HE
21   MAY HAVE BY REASON OF OTHER STATUTES OR COMMON LAW
22   PRINCIPLES OF SIMILAR EFFECT.
23         2.4.   Agreement Effective Notwithstanding Subsequent Discovery of
24   Different Facts. Each party acknowledges that it/he/she may hereafter discover facts
25   different from or in addition to those they now know or believe to be true with respect
26   to the claims, demands, causes of action, obligations, damages, liabilities of any
27
                                                12
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1    nature whatsoever that are the subject of the release set forth herein in this Judgment,
2    and each party hereto expressly agrees to assume the risk of the possible discovery of
3    additional or different facts, and agree that the release shall be and remain effective
4    in all respects regardless of such additional or different facts.
5          2.5.   Representation of Non-Assignment. Each releasing party warrants that it
6    has not, prior to the execution of this Judgment, assigned to any other person or entity
7    any of the claims being settled, released or waived by the terms of this Judgment.
8    Accordingly, if any person or entity not a party to this Judgment hereafter makes any
9    claim against any released party, and such claim arises as a result of any assignment
10   (whether in fact or by operation of law) or purported subrogation of the rights of any
11   releasing party, then that releasing party agrees to indemnify, defend, and hold
12   harmless each released party against any and all losses, costs, expenses, attorney's
13   fees, obligations or other liabilities at the time such losses are incurred arising out of
14   or relating to any such purported claims asserted by any such third party.
15

16                        [Rest of this page is intentionally left blank]
17

18

19

20

21

22

23

24

25

26

27
                                                 13
28    STIPULATION AND ORDER FOR: (1) ENTRY OF JUDGMENT AGAINST
           JUDGMENT DEBTORS; AND (2) FINDINGS OF FACT AND
         CONDITIONAL RELEASES FROM LIABILITY BY ALL PARTIES
1
                                           Exhibit A

2               Permitted Expenses for the Sale of Best Western Property
3
     YYPM, Bob, HJS and SJS agree to incorporate the following into the escrow
4    instructions with regard to the sale of the Best Western Inn property located on 3110
5
     N. Blackstone Avenue, Fresno, California 93703 (the “Property”):

6    The net sale proceeds from the sale of the Property (as used herein, the term “net sale
7
     proceeds” shall mean the gross sale proceeds from the sale of the Property minus any
     necessary and reasonable categories of acceptable expenses below relating to the sale)
8    shall be disbursed directly from escrow to HJS and SJS (as they may determine) to
9
     the extent the BW Judgment and HI Judgment remain unsatisfied in full:

10   Processing Fees
11
     Appraisal Reports
     Appraisal Reviews
12   Tax Services
13   Credit Reports
     Flood Hazard Determination
14   Flood Hazard Analyzation
15   UCC Searches
     Certificate of Good Standing
16   Site Inspection Fees
17   Tax Impound Reserves (Federal, State, County and City)
     Prepaid Interest
18   Legal Fees
19   Escrow Fees
     Grant Deed Preparation
20
     Pay Off Demand Processing Fees
21   CA FTB Payment Processing Fees
     New Loan Service Fees
22
     TOT Taxes
23   TBID Taxes
     CA Tourism Assessment Taxes
24
     Title Insurance
25   Title Insurance Inspections
     Title Insurance Processing Fees
26
     ALTA Surveys
27   Endorsements
     Inspection Fees
28
                                               14
                                           JUDGMENT
1
     Recording Fees
     Grant Deed Processing
2    Grant Deed Recording
3
     Assignment of Rents
     State Transfer Taxes
4    County Transfer Taxes
5
     City Transfer Taxes
     Notary Fees
6    Signing Service Fees
7
     Property Tax Prorations
     Repair Credits offered to a bona fide purchaser in good faith
8    Federal Capital Gains Taxes for the sale of YYPM
9
     State Capital Gains Taxes for the sale of YYPM
     Federal Corporate Income Taxes for YYPM
10   State Corporate Income Taxes YYPM
11
     For avoidance of doubt, none of the above expenses shall be made unless reasonable,
12   and necessary (or widely accepted and customary practice) for the sale of substantially
13   similar properties.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               15
                                           JUDGMENT
1
             STIPULATED AS TO SECTION 1: STIPULATED JUDGMENT
2         BETWEEN JUDGMENT CREDITOR AND JUDGMENT DEBTORS1
3

4    Dated: August ___, 2019               HYUN JU SHIN
5
                                                   Sign:
6

7
     Dated: August ___, 2019               BOB YOUNG YOON

8                                                  Sign:
9
     Dated: August ___, 2019               Y&Y PROPERTY MANAGEMENT, INC.
10

11
                                                   Sign:
                                                   Name:
12                                                 Title:
13

14       STIPULATED AS TO SECTION 2: STIPULATED FINDINGS OF FACT
15              AND CONDITIONAL RELEASES BY ALL PARTIES2

16   Dated: August ___, 2019               HYUN JU SHIN
17
                                                   Sign:
18

19   Dated: August ___, 2019               BOB YOUNG YOON
20
                                                   Sign:
21
     Dated: August ___, 2019               Y&Y PROPERTY MANAGEMENT, INC.
22

23                                                 Sign:
                                                   Name:
24
                                                   Title:
25
     1
26
       The Court notes that the filed stipulation (Doc. No. 52) contains signatures in counterparts for
     this “Section 1.”
27   2
       The Court notes that the filed stipulation (Doc. No. 52) contains signatures in counterparts for
     this “Section 2.”
28
                                                      16
                                                  JUDGMENT
1

2    Dated: August ___, 2019   KYOUNG MEE YOON
3
                                   Sign:
4

5
     Dated: August ___, 2019   KYOUNG SUP YOON

6                                  Sign:
7

8    Dated: August ___, 2019   THE VICTUS GROUP, INC.
9
                                   Sign:
10                                 Name:
11
                                   Title:

12   Dated: August ___, 2019   BLACKSTONE SEATTLE, LLC
13
                                   Sign:
14                                 Name:
15                                 Title:

16

17                     AGREED AS TO FORM AND CONTENT
18

19   Dated: August ___, 2019   GOLDBERG SEGALLA, LLP
20

21                             Sign:
                               Name:       David Y. Choi, Esq.
22

23
     Dated: August ___, 2019   CHRISTINE PARK LAW FIRM, APC
24

25                             Sign:
                               Name:       Boksoon Christine Park, Esq.
26

27

28

                                       17
                                   JUDGMENT
1
           After consideration, the Court will give effect to the stipulation.
2

3
     IT IS SO ORDERED.
4
     Dated: September 10, 2019
5                                        SENIOR DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              18
                                          JUDGMENT
